In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 20-1738V
                                        UNPUBLISHED


 MICHAEL GAUER,                                             Chief Special Master Corcoran

                        Petitioner,                         Filed: May 11, 2022
 v.
                                                            Special Processing Unit (SPU);
 SECRETARY OF HEALTH AND                                    Ruling on Entitlement; Concession;
 HUMAN SERVICES,                                            Table Injury; Influenza (Flu) Vaccine;
                                                            Shoulder Injury Related to Vaccine
                       Respondent.                          Administration (SIRVA)


Laura Levenberg, Muller Brazil, LLP, Dresher, PA, for Petitioner.

Mary Eileen Holmes, U.S. Department of Justice, Washington, DC, for Respondent.

                                   RULING ON ENTITLEMENT 1

        On December 2, 2020, Michael Gauer filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 2 (the
“Vaccine Act”). Petitioner alleges that he suffered a left shoulder injury related to vaccine
administration (“SIRVA”) caused by an influenza vaccination he received on August 31,
2019. Petition at 1. Petitioner further alleges that his shoulder injury has persisted longer
than six months and that he has not received any compensation (award or settlement) for
his injury. Petition at ¶¶7-9. The case was assigned to the Special Processing Unit of the
Office of Special Masters.

       On May 11, 2022, Respondent filed his Rule 4(c) Report and Proffer on Damages
(“Rule 4/Proffer”) in which he concedes that Petitioner is entitled to compensation in this

1 Because this unpublished Ruling contains a reasoned explanation for the action in this case, I am required

to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the Ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.

2 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease

of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
case. Rule 4(c)/Proffer at 6. Specifically, Respondent states that “Petitioner had no
apparent history of pain, inflammation or dysfunction of the affected shoulder prior to
intramuscular vaccine administration that would explain the alleged signs, symptoms,
examination findings and/or diagnostic studies occurring after vaccine injection; he more
likely than not suffered the onset of pain within forty-eight hours of vaccine administration;
his pain and reduced range of motion were limited to the shoulder in which the
intramuscular vaccine was administered; and there is no other condition or abnormality
present that would explain Petitioner’s symptoms.” Id. at 5-6.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                    s/Brian H. Corcoran
                                    Brian H. Corcoran
                                    Chief Special Master




                                              2